UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------x
    UNITED STATES OF AMERICA,

                     -v-                                16cr273 (DLC)

    KENYATTA FURS,
                                                            ORDER
                           Defendant.
    ---------------------------------------x
DENISE COTE, District Judge:

        Kenyatta Furs has moved for compassionate release, pursuant

to Title 18, United States Code, Section 3582 (c) (1) (a).        For the

following reasons, the motion is denied.

        Furs pleaded guilty on March 7, 2017 to one count of

conspiracy to distribute and possess with intent to distribute

narcotics, in violation of Title 21, United States Code,

Sections 846 and 841 (b) (1) (A).       On June 30, 2017, Furs was

sentenced to 120 months' imprisonment.          He is currently

incarcerated at Federal Correctional Institution-Fairton ("FCI-

Fairton").     He is forty-four years old, and his projected

release date is October 25, 2024.

        Furs requested compassionate release from his warden, but

his request was denied in December 2020.         He then filed a motion

for compassionate release. 1


1 Furs' motion is undated, but it was received and docketed by
this Chambers on May 13, 2021.
